Citation Nr: 0626034	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-10 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for patellofemoral 
syndrome of the right knee.

2.  Entitlement to a compensable rating for left hip bursitis

3.  Entitlement to a compensable rating for right Achilles 
tendonitis (claimed as right ankle pain).


REPRESENTATION

Appellant represented by:  Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from May 2000 until 
August 2003.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision.  


FINDINGS OF FACT

1.  The competent medical evidence fails to show limitation 
of motion in the right knee.

2.  The competent medical evidence fails to show limitation 
of motion the left hip.

3.  The competent medical evidence fails to show limitation 
of motion of the right ankle.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
patellofemoral syndrome of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.20, 4.27, 4.71a, Diagnostic Code (DC) 5299-5260 (2005).

2.  The criteria for a compensable rating for bursitis of the 
left hip have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5250-5019 (2005).

3.  The criteria for a compensable rating for right Achilles 
tendonitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.27, 4.71a, DC 
5299-5271 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Right Knee

The veteran asserts (VA examination in June 2003) that he 
injured his knee after a fall during physical training (PT).  
He indicated that his knee hurts daily; worsens with 
prolonged walking or weightbearing; and "gives out" with 
sudden movements.  The veteran also indicated that he is 
unable to stand for long periods of time; that he has fallen 
many times when his knee has given out; and that his knee has 
not improved with either physical therapy or medication.

The veteran's patellofemoral syndrome was assigned a 
noncompensable rating under DC 5099-5260.  Because there is 
not a specific diagnostic code assigned to patellofemoral 
syndrome, it must be rated under an analogous diagnostic code 
for a disability that affects the same anatomical functions 
and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 
4.27.  Accordingly, patellofemoral syndrome is rated 
analogously to limitation of flexion of the leg under DC 
5260.  Under this DC, a noncompensable rating is assigned 
when flexion is limited to 60 degrees, while a 10 percent 
evaluation is assigned when flexion is limited to 45 degrees.

However, the medical evidence fails to show sufficient 
limitation of motion of the right knee to warrant even a 
noncompensable rating.  At an examination in June 2003, the 
doctor indicated that the veteran had full range of motion of 
both knees, with no swelling or redness.  The knee was tender 
to palpation at the inferior pole of the patella.  Lachman 
and McMurray tests were negative, and an MRI showed a normal 
knee.  The veteran was diagnosed with patellofemoral 
syndrome.  A VA treatment record from March 2004 revealed 
normal range of motion in all joints with no effusions.

At an examination in November 2005, the veteran's knee was 
observed to be normal, X-rays of the right knee were within 
normal limits, and the veteran demonstrated flexion to 140 
degrees and extension to 0 degrees in both knees.  The 
examiner opined that the joint function was not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination after repetitive use or during flare-ups. 
 
Additional rating criteria have also been considered; 
however, while the veteran has complained of instability, the 
objective medical evidence fails to substantiate his 
subjective complaints.  At a physical evaluation board 
proceeding in June 2003, there was no evidence of laxity of 
the knee demonstrated.  Furthermore, there was no mention of 
any instability in either the examination reports or 
outpatient treatment records.

The medical evidence shows that the veteran has full range of 
motion.  There is no indication of knee instability, and the 
veteran has not been shown to be additionally limited by 
either repetitive motion or by flare-ups.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Additionally, X-rays have 
failed to demonstrate the presence of arthritis.  As such, a 
compensable rating for patellofemoral syndrome is denied.

Left Hip Bursitis

The veteran asserted (at a June 2003 examination) that he has 
a hard time walking on account of his hip.  At the June 2003 
examination, the doctor indicated that the veteran has full 
range of motion on the left hip and no tenderness to 
palpation.  Slight tenderness was reported at the ends of 
abduction, internal rotation and external rotation, but the 
veteran was noted to have normal range of motion.  A limited 
Bone Scan showed mild asymmetric increase uptake noted in the 
left greater than right acetabulum on the hip joint.  No 
other focal abnormalities were detected, and the veteran was 
diagnosed with left hip bursitis.

A VA treatment record from March 2004 revealed normal range 
of motion in all joints with no effusions.  

At an examination in November 2005, the examiner found the 
appearance of the veteran's hip to be normal.  The veteran 
demonstrated flexion of his left hip to 125 degrees, had 
extension to 0 degrees, and had abduction to 45 degrees.  X-
rays of the left hip were within normal limits.  The examiner 
opined that the joint function was not additionally limited 
by pain, fatigue, weakness, lack of endurance or 
incoordination after repetitive use or during flare-ups.

The veteran's bursitis has been rated under DC 5252-5019, and 
is rated based on the limitation of motion of affected parts.  
Under 38 C.F.R. § 4.71a, DC 5019, bursitis will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved .  

The veteran's hip bursitis is evaluated under the rating 
criteria for limitation of motion of the hip.  Under 
38 C.F.R. § 4.71a, DC 5252 for limitation of flexion of the 
thigh, a 10 percent evaluation is given when flexion is 
limited to 45 degrees.  Alternatively, a 10 percent 
evaluation is awarded when extension is limited to 5 degrees.  
38 C.F.R. § 4.71a, DC 5251.

In this case, both VA medical records and examination reports 
indicate that the veteran has full range of motion in his 
hip, and x-rays of the veteran's hips were within normal 
limits.  As such, a compensable rating for bursitis of the 
hip is not available, and the veteran's claim is denied.



Achilles tendonitis

The veteran's Achilles tendonitis was assigned a 
noncompensable rating under Diagnostic Code (DC) 5099-5271.  
Because there is not a specific diagnostic code assigned to 
Achilles tendonitis, it is rated analogously to limitation of 
motion of the ankle under DC 5271.  Under this DC, a 10 
percent rating is assigned when there is moderate limitation 
of motion of the ankle, and a 20 percent evaluation is 
assigned when there is marked limitation of motion of the 
ankle.

At an examination in June 2003, the veteran was noted to have 
normal range of motion throughout the right ankle with no 
swelling or redness.  There was tenderness to palpation at 
his Achilles where it inserts into the calcaneus, but there 
was no swelling in that area.  The veteran was diagnosed with 
Achilles tendonitis.
A VA treatment record from March 2004 revealed normal range 
of motion in all joints with no effusions.

At an examination in November 2005, the veteran had 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
(This is normal range of motion.  38 C.F.R. § 4.71 Plate II.)  
The examiner opined that the joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use or during 
flare-ups.

The medical evidence of record fails to show that the 
veteran's ankle disability is severe enough to rise to the 
level of moderate limitation of motion, as there is no sign 
that motion is restricted.  Accordingly, the veteran's 
request for a compensable rating for Achilles tendonitis is 
denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in October 2005.  By this, and by the statement 
of the case, and the supplemental statement of the case, the 
veteran was informed of all four elements required by the 
Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA treatment records have been obtained.  The veteran was 
also provided with several VA examinations (the reports of 
which have been associated with the claims file).  
Additionally, the veteran was scheduled to testify at a 
hearing before the Board, but he failed to appear.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The veteran 
was informed that evidence that his service connected 
disabilities increased in severity was needed, and he has 
been provided with ample time and assistance to acquire any 
available evidence.  As such, he is not prejudiced by the 
Board's adjudication of his claim.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the veteran in 
adjudicating this appeal.


ORDER

A compensable rating for patellofemoral syndrome of the right 
knee is denied.

A compensable rating for left hip bursitis is denied.

A compensable rating for right Achilles tendonitis (claimed 
as right ankle pain) is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


